Citation Nr: 9918696	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include due to an undiagnosed illness.

2.  Entitlement to service connection for a thoracic spine 
disability, to include due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as Crohn's disease, to include due to an 
undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1981 and from January 1991 to May 1991.  He also has service 
in the Army Reserve.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from 
rating decisions from the St. Petersburg, Florida, Regional 
Office (RO).

The veteran is claiming service connection for disabilities 
involving the cervical and thoracic spine and Crohn's disease 
as a result of service in the Persian Gulf.  He is also 
claiming service connection for bilateral knee disabilities 
based on his first period of active duty.  Accordingly, the 
issues are as stated on the title page of this decision.


REMAND

Most recently in April 1996, the veteran reported that from 
August 1982 to January 1991, he received treatment for knee 
problems at the medical facilities Ft. Polk, Ft. Benning, Ft. 
Indian Town Gap.  He did not remember the exact dates.  The 
RO, in an attempt to locate additional service medical 
records received a negative response from the National 
Personnel Records Center (NPRC), AARPERCEN, and the National 
Army Reserve Archives.  The veteran indicated that since his 
release from active duty he was in the IRR.  

A review of the available service medical records shows that 
the veteran was treated at the dispensary for complaints of 
pain upper back in February and March 1991.  He was also seen 
at a VA facility in 1992 for back complaints.  The veteran 
has indicated that he was bothered by gastrointestinal 
problems when call to active service for Desert Storm.  VA 
outpatient records contain a diagnosis of Crohn's disease.  
However, the recent VA examination report contains a 
diagnosis of Crohn's disease, historical

In this regard, 38 C.F.R. § 3.317 (1998) authorizes the 
Secretary of VA to compensate a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, including but 
not limited to signs or symptoms involving several bodily 
systems to include the gastrointestinal and joint pain.  
However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness, or the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

To ensure that the VA has met its duty to assist the veteran 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake the 
appropriate development as set forth in 
VBA Circular 20-92-29 (July 2, 1997).  
The RO should ask the veteran to furnish 
more specific information regarding his 
treatment for knee problems between 
August 1982 to January 1991, at the 
medical facilities Ft. Polk, Ft. Benning, 
Ft. Indian Town Gap, to include whether 
he was on ACDUTRA, inactive duty training 
and what unit(s) to which he was 
assigned.  The veteran should be 
furnished the appropriate release of 
information forms in order to obtain 
copies of all current VA and private 
medical records pertaining to treatment 
for the disabilities in issue.

2.  If any additional pertinent 
information is received, the RO should 
again attempt to locate the treatment 
records referred to by the veteran from 
August 1982 to January 1991, to include 
contacting the Adjutant General if 
appropriate.  The RO should also request 
the NPRC to verify the veteran's dates he 
service in the Persian Gulf. 

3.  The RO should request the VA medical 
facilities in Bay Pines and Ft. Myers to 
furnish copies of all pertinent medical 
records covering the period from January 
1996 to the present. 

4.  The RO should schedule the veteran 
for a VA examination by a specialist in 
gastrointestinal disorders in order to 
determine if the gastrointestinal 
complaints are due to undiagnosed 
illnesses, as secondary to Persian Gulf 
War service.  The examiner should be 
requested to provide an opinion as to 
whether or not there are any clinical, 
objective indications of these alleged 
symptoms.  If such objective evidence is 
present, the examiner should provide an 
opinion as to whether the symptoms are 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings or are 
the result of an undiagnosed illness due 
to service in the Persian Gulf.  If the 
symptoms are attributable to a "known" 
clinical diagnosis, the examiner should 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  All 
indicated special studies deemed 
necessary should be performed. should be 
accomplished and the findings then 
reported in detail.  The claims folder 
and a copy of this Remand are to be 
furnished to the examiner in conjunction 
with the examination. A complete 
rationale should be given for all 
opinions and conclusions expressed. 

4.  The veteran should be afforded a VA 
examination by an orthopedist in order to 
determine the nature, severity, and 
etiology of any disability involving the 
thoracic and cervical spine.  The claims 
file and a copy of this Remand are to be 
furnished to the examiner for review in 
conjunction with the examination.  It is 
requested that the examiner obtain a 
detailed medical history and current 
complaints.  In addition to X-rays, any 
other testing deemed necessary should be 
performed.  The examiner should provide 
an opinion as to whether or not there are 
any clinical, objective indications of 
the claimed symptoms.  If there are any 
objective indications of symptoms, the 
examiner should provide an opinion as to 
whether the symptoms are attributable to 
a "known" clinical diagnosis, in light 
of the medical history and examination 
findings.  If the symptoms are 
attributable to a "known" clinical 
diagnosis, the examiner should identify 
the diagnosed disorder(s) and render an 
opinion as to whether it is as likely as 
not that the diagnosed disorders are 
related to the back injury the veteran 
sustained in February 1991, during his 
second period of service.  A complete 
rational for any opinion expressed should 
be included in the examination report.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues in appellate 
status, to include service connection for 
a chronic disabilities and cervical and 
thoracic spine due to an undiagnosed 
illness, as secondary to Persian Gulf War 
service.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, to include 38 C.F.R. § 3.317(revised) 
and an opportunity to respond.  Thereafter, the case should 
be returned to the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










